EXHIBIT 10.3

 

AMENDMENT

 

THIS AMENDMENT is executed as of this 23rd day of April 2004 by and between
Crane Co., a Delaware corporation (the “Company”) and Robert S. Evans (“Mr.
Evans”).

 

WHEREAS, the parties entered into an Agreement dated as of April 23, 2001
pursuant to which the Company agreed to employ Mr. Evans as non-executive
Chairman of the Board and Mr. Evans agreed to serve the Company in that
position; and

 

WHEREAS, the parties desire to amend that Agreement in certain respects;

 

NOW, THEREFORE, pursuant to the amendment provisions of section 19 of the
Agreement, the parties agree as follows:

 

1. Base Salary. The base salary payable by the Company to Mr. Evans shall be
$100,000 per annum, effective the date hereof.

 

2. Duties. Section 2 of the Agreement is hereby amended by deleting the last two
sentences thereof.

 

3. Force and Effect. Except as specifically amended hereby, the Agreement shall
remain in full force and effect.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed and Mr.
Evans has hereunto set his hand as of the day and year first above written.

 

CRANE CO.

By:

 

/s/ Eric C. Fast

   

--------------------------------------------------------------------------------

   

Eric C. Fast

President and Chief Executive Officer

 

/s/ Robert S. Evans

--------------------------------------------------------------------------------

Robert S. Evans

 



--------------------------------------------------------------------------------

AGREEMENT

 

THIS AGREEMENT (this “Agreement), made as of this 23rd day of April, 2001 (the
“Effective Date), by and between Crane Co., a Delaware corporation (the
“Company”), and Robert S. Evans (“Mr. Evans”).

 

WHEREAS, Mr. Evans has retired from his position as Chief Executive Officer of
the Company after seventeen years of service in that capacity;

 

WHEREAS, the Company wishes to appoint Mr. Evans as non-executive Chairman of
the Board of Directors of the Company (the “Board”) and enter into an agreement
with Mr. Evans with respect to such appointment; and

 

WHEREAS, Mr. Evans wishes to accept such appointment and to serve the Company on
the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
intending to be legally bound, the parties hereto agree as follows:

 

1. Position. Subject to the terms and provisions of this Agreement, the Company
hereby confirms the appointment of Mr. Evans as non-executive Chairman of the
Board (“Chairman”) and Mr. Evans hereby agrees to serve the Company in that
position; provided, however, that Mr. Evans’ continued service on the Board
shall be subject to any necessary approval by the Company’s stockholders. Mr.
Evans’ status during the Term (as defined in Section 3) shall be that of an
employee of the Company.

 

2. Duties. During the Term (as defined in Section 3), Mr. Evans shall serve as
Chairman, and Mr. Evans shall make reasonable business efforts to attend all
Board meetings, serve on appropriate subcommittees as reasonably requested by
the Board, and perform such duties, services and responsibilities and have the
authority commensurate to such position. Mr. Evans will devote at least fifty
(50) days annually to the performance of such duties, services and
responsibilities, and will use his best efforts to promote the interests of the
Company. During the minimum of fifty (50) days annually, Mr. Evans shall be
available, as appropriate, either at the Company’s executive offices, or for
reasonable and appropriate assignment outside of such offices.

 

3. Term. The term of this Agreement (the “Term”) shall be for a three (3)-year
period beginning on the Effective Date, unless otherwise terminated as provided
herein. The Term shall be automatically extended upon the same terms and
conditions contained herein for successive one-year periods unless a written
notice of termination is given by either party at least 90 days before the end
of the Term or any renewals or extensions thereof.

 

4. Compensation and Benefits.

 

(a) Base Salary. During the Term, Mr. Evans shall receive an annual base salary
of $400,000, subject to such increases as the Board may approve from time to
time. Such base salary shall be payable no less frequently than monthly, in
accordance with the Company’s regular payroll practices.

 

(b) Expense Reimbursements. During the Term, the Company shall reimburse Mr.
Evans for all reasonable out-of-pocket expenses incurred by Mr. Evans in
carrying out his duties, services and responsibilities under this Agreement,
provided that Mr. Evans complies with the generally applicable policies,
practices and procedures of the Company for submission of expense reports,
receipts or similar documentation of such expenses.

 

(c) EVA Incentive Compensation Plan. As promptly as is practicable after
execution of this Agreement, the Company shall pay to Mr. Evans in cash the full
amount credited to his bank account under the Company’s EVA Incentive
Compensation Plan as of March 31, 2001. Mr. Evans shall remain a participant in
such Plan for 30% of the Corporate EVA Pool for the year 2001 prorated at 30.96%
(113 days from 1/1/01-4/23/01 ÷ 365 days); and thereafter, Mr. Evans shall no
longer be a participant in such Plan.

 



--------------------------------------------------------------------------------

(d) Pension Plans. As of the Effective Date, Mr. Evans shall cease his
participation in the Company’s 401(k) plan and its qualified and non-qualified
pension plans.

 

(e) Restricted Stock Awards. Appendix A hereto lists the retirement-based
restricted shares presently held by Mr. Evans. As of the Effective Date, such
retirement restricted shares shall be deemed fully vested and non-forfeitable.
Appendix B hereto lists the performance-based restricted shares presently held
by Mr. Evans. As of the Effective Date, the performance restricted shares
granted on May 6, 1996 shall be forfeited and surrendered to the Company, and
the performance restricted shares granted on April 21, 1997 shall remain subject
to the same terms and conditions as were applicable immediately prior to the
execution of this Agreement. As of the Effective Date, Mr. Evans shall be
granted 100,000 shares of Crane Common Stock (the “Restricted Stock”) under the
Crane Co. Restricted Stock Award Plan or other applicable stock incentive plan
(the “Restricted Stock Plan”). The Restricted Stock shall be subject to transfer
and forfeiture restrictions that shall lapse with respect to 50,000 shares on
each of the second and third anniversaries of the date of grant. All of the
terms and conditions of the Restricted Stock shall be governed by and set forth
in a written restricted stock agreement containing such terms and conditions,
consistent with this Agreement and the Restricted Stock Plan, as are customary
for such grants by the Company.

 

(f) Stock Options. Appendix C hereto lists the stock options presently held by
Mr. Evans. As of the Effective Date, such stock options shall be deemed fully
vested and exercisable. In addition, as of the Effective Date, Mr. Evans shall
be granted non-qualified stock options to purchase 250,000 shares of Crane
Common Stock. The exercise price per share of each such stock option shall be
equal to the fair market value per share of the Common Stock on the date of
grant of such option. For this purpose, the “fair market value” shall be
determined by the average of the high and low prices of the Common Stock on the
New York Stock Exchange on the ten consecutive trading days ending on the date
of grant. Each option shall vest and become exercisable 50% one year after the
grant date, 75% two years after the grant date and 100% three years after the
grant date, and shall remain outstanding unless exercised for a term of 10 years
notwithstanding any earlier termination of employment by Mr. Evans. All of the
terms and conditions of each such option shall be governed by and set forth in a
written stock option agreement containing such terms and conditions, consistent
with this Agreement and the applicable stock option plan, as are customary for
such grants by the Company.

 

(g) Employee Benefits and Perquisites.

 

(1) Mr. Evans and, as applicable, his family, shall have the right to
participate in any employee benefit plans or other fringe benefit programs or
perquisite arrangements maintained by the Company for its officers and/or other
key management employees or as a part of the Company’s regular compensation
structure for its employees, including plans (to the extent offered) providing
group hospitalization, medical, dental, accidental death and disability and
long-term disability income replacement insurance benefits.

 

(2) Upon the termination of the group benefits described in Section 4(g)(1) at
the end of the Term or as otherwise provided under this Agreement, Mr. Evans
and, as applicable, his family shall be entitled to any group medical and/or
life insurance coverage or other benefits offered to Company retirees (and their
families) with similar years of service or any other applicable qualifications,
including, but not limited to, retirees who, upon retirement, are eligible to
receive an immediate retirement benefit under the Crane Co. Pension Plan for
Non-Bargaining Employees.

 

(h) Office, Assistance and Technical Support. The Company shall provide Mr.
Evans with an office and an office assistant at the Company’s business
headquarters. Additionally, the Company will provide Mr. Evans with appropriate
technical support for Mr. Evans’ office outside of the Company’s headquarters.

 

(i) Company Airplane. Mr. Evans shall be authorized to use the Company’s
airplane for both business and personal use. The use of the Company’s airplane
by Mr. Evans shall be subject to the approval of the Chief Executive Officer of
the Company, such approval not to be unreasonably withheld.

 



--------------------------------------------------------------------------------

5. Death During Employment.

 

(a) If Mr. Evans dies during the Term, the Company shall pay to the estate of
Mr. Evans the base salary to which he would otherwise be entitled in accordance
with Section 4(a) above for a period equal to the lesser of (i) twelve (12)
months from the date of death or (ii) the balance of the Term. This Agreement
shall thereupon terminate, and the Company shall have no further obligation to
the estate of Mr. Evans under the terms of this Agreement other than for
compensation and benefits earned through the date of death.

 

(b) If Mr. Evans dies while payments are being made pursuant to Sections 8, 9 or
10, the balance of payments that would have been made to Mr. Evans shall be paid
to his designated beneficiary (or, if Mr. Evans has not designated a
beneficiary, to his estate) in the same amounts and at the same times as would
have been paid to Mr. Evans had he lived.

 

6. Permanent Disability During Employment. If Mr. Evans becomes permanently
disabled during the term of this Agreement, the Company shall pay to Mr. Evans
the base salary to which he would otherwise be entitled in accordance with
Section 4(a) above to the end of the month in which such permanent disability
occurs and thereafter Mr. Evans shall continue to receive such base salary,
minus any payments provided by the Company’s benefit plans and by any government
sponsored program, for a period equal to the lesser of (i) twenty-four (24)
months or (ii) the balance of the Term. This Agreement shall thereupon terminate
and the Company shall have no further obligation to Mr. Evans except as may be
provided under the Company’s short-term and long-term disability plans during
the term of such disability. Permanent disability for purposes of this Agreement
shall mean a physical or mental condition of Mr. Evans that renders Mr. Evans
incapable of performing the essential duties of his job and which condition
shall be medically determined to be of permanent duration as the same is
construed under the Company’s disability plans.

 

7. Termination of Employment for Cause. The Company may terminate Mr. Evans’
employment at any time “for cause.” The term “for cause” shall mean (i) a
material default or other breach by Mr. Evans of his obligations under this
Agreement or (ii) fraud, dishonesty, misappropriation of the Company’s assets,
or conviction of a felony. Upon the occurrence of (i) above, the Company shall
be entitled to terminate the employment relationship hereunder upon thirty (30)
days prior written notice to Mr. Evans, which notice shall state the reason for
such termination and shall provide Mr. Evans an opportunity to remedy or cure
such cause during such period. If such cause is not remedied or cured during
such period, the Company may terminate Mr. Evans’ employment immediately. In the
event of a termination for cause, the Company shall have no obligation or
liability to Mr. Evans under this Agreement except for the compensation and
benefits earned through the date of termination.

 

8. Termination of Employment Without Cause.

 

(a) If the Company terminates this Agreement for any reason other than for
cause, as specified in Section 7 above, Mr. Evans shall be entitled to receive
in a lump sum payment within thirty (30) days of the date of termination an
amount equal to his then current monthly base salary in accordance with Section
4(a) above times the number of full and partial months then remaining in the
Term. Mr. Evans shall not be obligated in any way to mitigate the Company’s
obligations to him under this Section 8 and any amounts earned by Mr. Evans
subsequent to his termination of employment shall not serve as an offset to the
severance payments due him by the Company under this Section.

 

(b) If Mr. Evans is terminated without cause, to the extent permitted by law, he
shall be permitted to continue to participate for the balance of the Term in any
and all of the medical, disability, life insurance, and other benefits in which
he was participating at the time of termination.

 

(c) Payments and benefits under this Section 8 are in addition to and not in
lieu of any benefits under the other benefit programs of the Company. The
Company shall thereafter have no other obligation or liability to Mr. Evans
under this Agreement.

 



--------------------------------------------------------------------------------

9. Termination of Employment For Good Reason.

 

(a) Mr. Evans may terminate his employment for Good Reason. For purposes of this
Agreement, “Good Reason” shall mean the occurrence of any of the following
events:

 

(i) a material diminution in the scope of Mr. Evans’ assigned duties and
responsibilities or the assignment of duties or responsibilities that are
inconsistent with the Mr. Evans’ status in the Company;

 

(ii) a reduction by the Company in Mr. Evans’s base salary;

 

(iii) a material reduction in any benefits set forth in Section 4 other than due
to an across-the-board reduction applicable to all similarly situated employees;

 

(iv) the Company’s requirement that Mr. Evans be based anywhere other than the
Company’s executive offices in Stamford, Connecticut; or

 

(v) the failure of a successor to the Company to assume in writing the
obligations of the Company under this Agreement upon becoming a successor of the
Company.

 

(b) If Mr. Evans shall terminate his employment for Good Reason, he shall be
entitled to receive in a lump sum payment within thirty (30) days of the date of
termination an amount equal to his then current monthly base salary in
accordance with Section 4(a) times the number of full and partial months then
remaining in the Term. Mr. Evans shall not be obligated in any way to mitigate
the Company’s obligations to him under this Section 9 and any amounts earned by
Mr. Evans subsequent to his termination of employment shall not serve as an
offset to the severance payments due him by the Company under this Section.

 

(c) If Mr. Evans shall terminate his employment for Good Reason, to the extent
permitted by law, he shall be permitted to continue to participate for the
balance of the Term in any and all of the medical, disability, life insurance,
and other benefits in which he was participating at the time of termination.

 

(d) Payments and benefits under this Section 9 are in addition to and not in
lieu of any benefits under the other benefit programs of the Company. The
Company shall thereafter have no other obligation or liability to Mr. Evans
under this Agreement.

 

10. Change in Control.

 

(a) This Section 10 shall be applicable only upon the occurrence of a Change of
Control. For the purpose of this Agreement, a “Change of Control” shall mean the
occurrence of any of the following:

 

(i) the acquisition, other than from the Company, by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either the then outstanding shares of common stock of the Company or the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors, but excluding, for this
purpose, any such acquisition by the Company or any of its subsidiaries, or any
employee benefit plan (or related trust) of the Company or its subsidiaries, or
the Crane Fund, a charitable trust under the laws of the State of Illinois, or
any corporation with respect to which, following such acquisition, more than 50%
of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by substantially
the same individuals and entities who were the beneficial owners, respectively,
of the common stock and voting securities of the Company immediately prior to
such acquisition in substantially the same proportion as their ownership,
immediately prior to such acquisition, of the then outstanding shares of common
stock of the Company or the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors, as the case may be; or

 

(ii) individuals who, as of the date hereof, constitute the Board (as of the
date hereof the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any individual becoming

 



--------------------------------------------------------------------------------

a director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the Directors of the Company (as such terms are used in Rule
14a-11 of Regulation 14A promulgated under the Exchange Act); or

 

(iii) approval by the stockholders of the Company of a reorganization, merger or
consolidation, in each case, with respect to which substantially the same
individuals and entities who were the respective beneficial owners of the common
stock and voting securities of the Company immediately prior to such
reorganization, merger or consolidation do not, following such reorganization,
merger or consolidation, beneficially own, directly or indirectly, more than 50%
of, respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such reorganization, merger or consolidation, or a complete
liquidation or dissolution of the Company or of the sale or other disposition of
all or substantially all of the assets of the Company.

 

(b) If a Change of Control occurs and Mr. Evans resigns from his position as
Chairman of the Board, he shall be entitled to receive in a lump sum payment
within thirty (30) days of the date of such Change of Control an amount equal to
his then current monthly base salary in accordance with Section 4(a) above times
thirty-six (36). Mr. Evans shall not be obligated in any way to mitigate the
Company’s obligations to him under this Section 10 and any amounts earned by Mr.
Evans subsequent to his termination of employment shall not serve as an offset
to the severance payments due him by the Company under this Section.

 

(c) If a Change of Control occurs, to the extent permitted by law, Mr. Evans
shall be permitted to continue to participate for the balance of the Term in any
and all of the medical, disability, life insurance, and other benefits in which
he was participating at the time of termination.

 

(d) Payments and benefits under this Section 10 are in addition to and not in
lieu of any benefits under the other benefit programs of the Company. The
Company shall thereafter have no other obligation or liability to Mr. Evans
under this Agreement.

 

11. Non-Waiver of Rights. The failure to enforce at any time the provisions of
this Agreement or to require at any time performance by the other party of any
of the provisions hereof shall in no way be construed to be a waiver of such
provisions or to affect either the validity of this Agreement or any part
hereof, or the right of either party to enforce each and every provision in
accordance with its terms. No waiver by either party hereto of any breach by the
other party hereto of any provision of this Agreement to be performed by such
other party shall be deemed a waiver of similar or dissimilar provisions at that
time or at any prior or subsequent time.

 

12. Notices. Every notice relating to this Agreement shall be in writing and
shall be given by personal delivery by registered or certified mail, or by
Federal Express postage prepaid, return receipt requested; to:

 

If to the Company:

 

Crane Co.

100 First Stamford Place

Stamford, CT 06902

Attention: Corporate Secretary

 

If to Mr. Evans:

 

Robert S. Evans

114 Glenwood Drive

Greenwich, CT 06830

 



--------------------------------------------------------------------------------

Either of the parties hereto may change their address for purposes of notice
hereunder by giving notice in writing to such other party pursuant to this
Section 12.

 

13. Tax Withholding. The payments to Mr. Evans under this Agreement shall be
subject to all applicable tax withholdings.

 

14. Binding Effect/Assignment. This Agreement is personal to Mr. Evans and
without the prior written consent of the Company shall not be assignable by Mr.
Evans. This Agreement shall inure to the benefit of and be enforceable by Mr.
Evans’ legal representatives.

 

15. Entire Agreement. This Agreement sets forth the entire understanding of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, between them as to such subject matter.
Notwithstanding the foregoing, the Indemnification Agreement between Mr. Evans
and the Company, dated as of January 22, 1996, and the stock option and
restricted stock agreements evidencing the option and restricted stock awards
described in Appendix A, Appendix B and Appendix C hereto (other than the
restricted stock award dated May 6, 1996) shall remain in full force and effect
in accordance with their respective terms, but the Employment/Severance
Agreement between Mr. Evans and the Company, dated as of March 1, 1995, shall be
deemed terminated in its entirety upon execution of this Agreement.

 

16. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without reference to
principles of conflict of laws.

 

18. Legal Fees. The parties hereto agree that the non-prevailing party in any
dispute, claim, action or proceeding between the parties hereto arising out of
or relating to the terms and conditions of this Agreement or any provision
thereof (a “Dispute”), shall reimburse the prevailing party for reasonable
attorney’s fees and expenses incurred by the prevailing party in connection with
such Dispute; provided, however, that Mr. Evans shall only be required to
reimburse the Company for its fees and expenses incurred in connection with a
Dispute, if Mr. Evans’ position in such Dispute was found by the court,
arbitrator or other person or entity presiding over such Dispute to be frivolous
or advanced not in good faith.

 

19. Modifications. Neither this Agreement nor any provision hereof may be
modified, altered, amended or waived except by an instrument in writing duly
signed by the party to be charged.

 

20. Tense and Headings. Whenever any words used herein are in the singular form,
they shall be construed as though they were also used in the plural form in all
cases where they would so apply. The headings contained herein are solely for
the purposes of reference, are not part of this Agreement and shall not in any
way affect the meaning or interpretation of this Agreement.

 

21. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
authority of its Board of Directors, and Mr. Evans has hereunto set his hand, on
the day and year first above written.

 

CRANE CO.

By:

       

--------------------------------------------------------------------------------

Title

       

--------------------------------------------------------------------------------

 

  

--------------------------------------------------------------------------------

Robert S. Evans

 



--------------------------------------------------------------------------------

Appendix A

 

Retirement-Based Restricted Shares

held by R. S. Evans

 

Award Date

--------------------------------------------------------------------------------

  

Current
Outstanding

Shares

--------------------------------------------------------------------------------

May 8, 1995

   254,003

May 6, 1996

   43,523

April 21, 1997

   21,088

April 20, 1998

   12,764

May 26, 2000

   165,850

 



--------------------------------------------------------------------------------

Appendix B

 

Performance-Based Restricted Shares

held by R. S. Evans

 

Award Date

--------------------------------------------------------------------------------

   Current
Outstanding
Shares


--------------------------------------------------------------------------------

May 6, 1996

   95,132

April 21, 1997

   79,277

 



--------------------------------------------------------------------------------

Appendix C

 

Non-Qualified Stock Options

held by R. S. Evans

 

Grant Date

--------------------------------------------------------------------------------

   Total
Shares


--------------------------------------------------------------------------------

   Exercisable*


--------------------------------------------------------------------------------

   Option
Price


--------------------------------------------------------------------------------

May 8, 1995

   73,188    73,188    $ 14.12

May 6, 1996

   73,188    73,188    $ 16.96

April 21, 1997

   97,584    97,584    $ 20.71

April 20, 1998

   260,225    195,168    $ 33.54

April 5, 1999

   216,854    108,427    $ 21.96

January 24, 2000

   175,000    —      $ 19.86

 

* All options vest 50% after one year, 75% after two years and 100% after three
years.

 